Citation Nr: 1629314	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to disability ratings in excess of 10 percent prior to February 27, 2014, and in excess of 20 percent thereafter, for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1984 to May 2005, including in Southwest Asia from January 6, 1991 to May 11, 1991, and in Iraq from August 2, 2003 to December 10, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied reopening of the claim for service connection for a bilateral shoulder condition, and continued the 10 percent rating for degenerative disc disease of the lumbar spine.  In a January 2015 decision, the RO increased the rating for degenerative disc disease of the lumbar spine to 20 percent, effective as of February 27, 2014-the date of the Veteran's most recent VA examination.

The Veteran originally requested a Board hearing in January 2015; however, in a July 2015 statement, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for a bilateral shoulder disorder, and entitlement to disability ratings in excess of 10 percent prior to February 27, 2014, and in excess of 20 percent thereafter, for degenerative disc disease of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in October 2006, the RO denied the Veteran's claim of entitlement to service connection for a bilateral shoulder condition.  The Veteran did not appeal that decision, and new and material evidence was not received with regard to that issue within one year of its issuance.

2.  Evidence added to the record more than one year since the final October 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied the claim for service connection for a bilateral shoulder condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: New and Material Evidence

The RO previously denied service connection for a bilateral shoulder condition in an October 2006 rating decision.  The RO found that although there is a record of treatment in service for bilateral shoulder conditions, no permanent residual or chronic disability is shown by the evidence during or following service.  The Veteran did not appeal this decision, and no new and material evidence was received within one year of its issuance.  Consequently, the October 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.
New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a bilateral shoulder disorder more than one year since the October 2006 rating decision.  Specifically, in August 2009, Dr. Reber, a private physician, administered a magnetic resonance imaging (MRI) test of the Veteran's right shoulder and determined that the findings were "consistent with an intrasubstance tear" and "small effusions."  Further, in January 2015 the Veteran wrote that "I cannot move [my] shoulders in position without adjusting my range of motion."

The foregoing evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As this evidence was not available at the time of the October 2006 denial, it is new.  As it regards the reason for the denial of his claim for service connection, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a bilateral shoulder disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The previously denied claim of entitlement to service connection for a bilateral shoulder disorder is reopened.


REMAND

Remand is warranted for the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder because Dr. Reber diagnosed a right shoulder "intrasubstance tear" and "small effusions" following an MRI in August 2009.  Further, the Veteran wrote in January 2015 that he cannot move his shoulders without adjusting his range of motion.  Therefore, a VA examination is required.

Remand is warranted for the Veteran's claim of entitlement to disability ratings in excess of 10 percent prior to February 27, 2014, and in excess of 20 percent thereafter, for degenerative disc disease of the lumbar spine because the Veteran wrote in his January 2015 substantive appeal that his "spine has deteriorated to the point where there is a constant sharp pain.  Within a few minutes of standing the right leg goes numb just below the knee.  Flexibility and range of motion have deteriorated to the point where the slightest movement in and out of bed, or just normal daily functions sends a sharp pain in my back to my buttocks."  As these symptoms represent potential worsening since his February 2014 VA examination, a new VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, updated VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records.

2.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for a VA examination to determine the nature, extent, onset and etiology of his bilateral shoulder disorder.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disorder had its onset in or is otherwise related to service, to include as a result of documented treatment of shoulder problems therein.

In offering this opinion, the examiner should consider the following documents:

* service treatment records reflecting complaints of shoulder pain and right shoulder bursitis.

* Dr. Reber's August 2009 diagnosis of a right shoulder "intrasubstance tear" and "small effusions" based on MRI evidence.

* The Veteran's January 2015 statement that he cannot move his shoulders without adjusting his range of motion.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

3.  Then provide the Veteran with a VA examination to determine the severity of his lumbar spine disability.  The claims file must be made available to and be reviewed by the examiner.  All necessary tests should be conducted, and all findings reported in detail.

The examiner should consider the following documents:

* The February 2014 and December 2011 VA examination reports.

* Dr. Buttran's March 2014 diagnosis of "Severe degenerative disease at L4-L5 and L5-S1, with severe bilateral neural foraminal narrowing at both levels."

* The Veteran's January 2015 statement that his flexibility and range of motion have deteriorated, and he experiences constant sharp pain which radiates to his buttocks.

The examiner should also specifically determine the severity of the Veteran's neurological abnormalities associated with his service-connected lumbar spine disability.  (The Board observes that the Veteran is currently in receipt of 10 percent ratings for his left and right lower extremity radiculopathy associated with his degenerative disc disease of the lumbar spine.)

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


